DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed in the US on January 10, 2020 (published as US US20200165212) and is a U.S. National-Stage entry under 35 U.S.C. § 371 of International Application No. PCT/EP2018/067868, filed July 3, 2018 (published as WO 2019011710) and which claims priority to European Application No. 17180571.6, filed July 10, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS dated January 10, 2020 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.  A number of patent and patent application publications disclosing related subject matter and with Applicant and/or Inventor in common with the instant application are listed.
Status of the claims
Claims 1-7 are pending and rejected.

Claim Interpretation
The claimed process of preparing ethyleneamines of formula NH2-(C2H4-NH-)pH wherein p is at least 3 or derivatives thereof reacts three components: (1) an ethanolamine-functional compound OH-(C2H4-NH-)qH wherein q is at least 2, (2) an amine-functional compound NH2-(C2H4-NH-)rH wherein r is at least 1, and (3) a carbon oxide delivering agent.  The relative amounts of these required reaction components must meet the following limitation:  “the molar ratio of ethanolamine-functional compound to amine-functional compound is from about 0.05:1 to about 0.7:1 and the molar ratio of carbon oxide delivering agent to amine-functional compound is higher than the molar ratio of ethanolamine-functional compound to amine-functional compound”.  This limitation can be restated as follows: 
The (1) ethanolamine-functional compound is the limiting reagent (present at 1.0 molar equivalents), the (2) amine-functional compound is present in about 1.4 to 20 fold molar excess relative to the ethanolamine-functional compound, and the (3) carbon oxide delivering agent is present in an excess amount of greater than 1.0 molar equivalents relative to the ethanolamine-functional compound.
The “derivatives thereof” which are alternately produced as products of the claimed process are limited to those as defined in independent claim 1:
“wherein one or more units - NH-C2H4-NH- may be present as a cyclic ethylene 
    PNG
    media_image1.png
    130
    126
    media_image1.png
    Greyscale
or piperazine unit 
    PNG
    media_image2.png
    133
    131
    media_image2.png
    Greyscale
or between two units -NH-C2H4-NH- a carbonyl moiety is present”.  
As written, the optionally present cyclic ethylene urea or piperazine units or the carbonyl moieties of the product structures are not present in the starting ethanolamine-functional or amine-functional structures, since these are defined only as having the formulae: OH-(C2H4-NH-)qH and NH2-(C2H4-NH-)rH, without any modification thereof.  Rather, as claimed, the optional derivative moieties are introduced under the reaction conditions.
The “carbon oxide delivering agent” term is construed according to the specification at page 12, paragraphs 35-36. A “carbon oxide” moiety according to the invention is a carbonyl moiety -C(=O)-:

    PNG
    media_image3.png
    232
    1007
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    274
    1010
    media_image4.png
    Greyscale

Claim Suggestion
	In claim 1, the Examiner suggests rewriting the ethanolamine-functional compound formula as follows: HO-(C2H4-NH-)qH in order to clearly show that the ethyleneamine group (-C2H4-NH-) is attached to the oxygen atom and not the hydrogen atom of the hydroxyl group as such a group is construed. 

Claim Objection
Claim 3 is objected to since it does not end with a period as is required.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 read as follows:
“6. The process of claim 1 wherein the ethanolamine-functional compound and the carbon oxide delivering agent are at least partly added as one compound by using a carbamate adduct.
7. The process of claim 1 wherein the amine-functional compound and the carbon oxide delivering agent are at least partly added as one compound by using an urea adduct.”
Claim 1, from which both of claims 6-7 depend, contains the following limitation:
“the process comprising: reacting an ethanolamine-functional compound OH-(C2H4-NH-)qH wherein q is at least 2, an amine-functional compound NH2-(C2H4-NH-)rH wherein r is at least 1, in the presence of a carbon oxide delivering agent, wherein the molar ratio of ethanolamine-functional compound to amine-functional compound is from about 0.05:1 to about 0.7:1 and the molar ratio of carbon oxide delivering agent to amine-functional compound is higher than the molar ratio of ethanolamine-functional compound to amine-functional compound”.
(1) As claim 1 is written there does not appear to be any optional modification possible of either of the starting ethanolamine-functional compound or amine-functional compound substances used in the reacting step.  Therefore it is unclear if the carbamate or urea adducts of these substances required by claims 6-7 respectively have an antecedent basis in independent claim 1.  Alternately do the limitations of claims 6-7 require that there is an additional step wherein an amine-functional or ethanolamine-functional compound, as defined, and a carbon oxide delivering agent, having the molar ratios set forth in claim 1, are preliminarily reacted to partially or fully form a mixture comprising urea or carbamate adduct which is then subjecting to the recited reacting step.  
 (2) Further, if the adduct-modified ethanolamine-functional compound or amine-functional compound substances were used as starting materials in the process of independent claim 1, it is unclear if claim 7 has an antecedent basis in claim 1. For example, there cannot be a molar ratio of an amine-functional compound to a carbon oxide delivering agent if they are the same compound.  In other words, how can the molar ratio of carbon oxide delivering agent to amine-functional compound in claim 1 be calculated for claims 6-7?  If only a urea or carbamate adduct is used, in accordance with claims 6-7, then this would appear to lack antecedent basis to claim 1 because claim 1 requires a molar ratio between two discreet compounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Herdle (US 4503250, of record on the IDS).

The Instant Claims
Independent claim 1 is drawn to a process of preparing ethyleneamines of formula NH2-(C2H4-NH-)pH wherein p is at least 3 or derivatives thereof comprising reacting an ethanolamine-functional compound OH-(C2H4-NH-)qH wherein q is at least 2, an amine-functional compound NH2-(C2H4-NH-)rH wherein r is at least 1, and a carbon oxide delivering agent; wherein the molar ratio of ethanolamine-functional compound to amine-functional compound is from about 0.05:1 to about 0.7:1 and the molar ratio of carbon oxide delivering agent to amine-functional compound is higher than the molar ratio of ethanolamine-functional compound to amine-functional compound”.
Dependent claims 2-3 define lower limits for the amount of carbon oxide delivering agent used in the reaction (the molar ratio of carbon oxide delivering agent to amine-functional compound is at least about 10% or 50% higher than the molar ratio of ethanolamine-functional compound to amine-functional compound).
Dependent claim 4 defines an upper limit for the amount of carbon oxide delivering agent used in the reaction (the molar ratio of carbon oxide delivering agent to amine-functional compound is up to 500% higher than the molar ratio of ethanolamine-functional compound to amine-functional compound).
Dependent claim 5 defines the ratio of ethanolamine-functional compound to amine-functional compound as from about 0.1 to about 0.5, thus requiring about a 2-10 fold molar excess of amine-functional compound relative to the amount of ethanolamine-functional compound.
Dependent claims 6-7 require that the carbon oxide delivering agent be at least partly added as an adduct with either the ethanolamine-functional or amine-functional compound.

The Prior Art
Herdle teaches a process for the preparation of polyalkylene polyamines (see the whole document, particularly the claims, abstract, and examples).  Herdle teaches reacting various ethanolamine-functional compounds (see col. 2, lines 24-42, specifically teaching the use of MEA monoethanolamine, AEEA N-(2-aminoethyl)ethanolamine, DEA diethanolamine, and 2-oxazolidinone with amine-functional compounds (see col. 2, line 53-68, specifically teaching the use of EDA-ethylenediamine and DETA-diethylenetriamine in the examples) in the presence of a carbon oxide delivering agent (see col. 3, lines 29-68, specifically teaching the use of 2-IM 2-imidazolidinone, urea, or 2-OX-2-oxazolidinone) to produce a variety of linear polyalkylene polyamines (including those of product formula NH2-(C2H4-NH-)pH, wherein p is 3-6-see col. 3, lines 1-17).  Also see examples 1-8 and Tables I-II in col. 4-5.  See example 5 in particular (table I) where 12.22 g (0.117 mol) of AEEA (an ethanolamine functional compound wherein q is 2) is reacted with 13.9 g (0.23 mol) of EDA (ethylenediamine, amine-functional compound wherein r is 1) and 9.9 g (0.115 mol) of 2-IM (2-imidazolidinone, a carbon oxide delivering agent) to give L-TETA (table II, ethyleneamine wherein p is 3).  The ratio of ethanolamine-functional compound to amine-functional compound is about 0.5 per instant claim 5.  However, the ratio of carbon oxide delivering agent to amine-functional compound is about the same as the ratio of ethanolamine-functional compound to amine-functional compound: the carbon oxide delivering agent is present at approximately 1.0 molar equivalents relative to the ethanolamine-functional compound rather than in an excess amount of about 1.5 molar equivalents (the molar ratio of carbon oxide delivering agent to amine-functional compound is the same as, rather than about 50% higher than, the molar ratio of ethanolamine-functional compound to amine-functional compound).

Differences between Prior Art & the Claims 
Herdle discloses a process which uses approximately an equimolar amount of carbon oxide delivering agent relative to the ethanolamine-functional compound rather than about a 50% excess amount (1.5 molar equivalents).

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have carried out the process of Herdle but with an increased amount of the “carbon oxide delivery agent” reagent used in the process in order to provide for further useful reaction processes.
Herdle does not explicitly teach an example wherein the molar ratio of carbon oxide delivering agent to the amine-functional compound is 50% higher than the ratio of ethanolamine-functional compound to amine-functional compound. The example provided (example 5), uses an approximately equal amount of the carbon oxide delivering agent as the amount of ethanolamine-functional compound used, such that these ratios are about the same.  However, Herdle does teach that the carbonic acid derivative is used in at least about 0.02 mole per mole of amine, but that it can also be used stoichiometrically (1:1) or in excess (>1:1) (see col. 4, lines 1-16) which falls within the instantly claimed range. See MPEP 2144.05

    PNG
    media_image5.png
    497
    724
    media_image5.png
    Greyscale

Thus, the reference teaches that up to a stoichiometric amount of the “carbon oxide delivering agent” relative to the amine may be used in the reaction.  Reference example 5 uses 0.5 equivalents of the agent (0.115 mol) relative to the amount of amine (0.23 mol), thus, the teachings amount to suggesting that up to about a stoichiometric amount of 0.23 mol may also be used.  A skilled artisan would vary the amount of reagent used in a chemical process according to the reference suggested ranges in the course of routine optimization of the reaction.  For example, a chemical reaction may be forced to further “completion” through the use of higher reagent amounts.  If example 5 was modified as suggested, by using 0.23 mol of 2-IM rather than the 0.115 mol used in the example process, then the molar ratio of carbon oxide delivering agent to amine-functional compound would be 1 - which is at least 50% higher than the molar ratio of ethanolamine-functional compound to amine-functional compound used in example 5 which is about 0.5.  A skilled artisan would reasonably expect such a modified process to function similarly or better than the reference example in view of the reference teachings.
With respect to instant claims 6-7, Herdle further teaches that the amine-functional compound and/or alkanolamine may be utilized in the reaction in the form of carbonic acid derivatives, including ureas and carbamates (see col. 3, lines 28-68 and examples 4, 6, and 8), which would provide further motivation to include the carbamate/urea forms of the ethanolamine functional compounds and/or amine functional compounds in the disclosed reactions.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
In this regard, the Examiner has reviewed the comparative experimental results of the specification and finds that while these results might provide a basis to demonstrate an unexpected effect, the results are not commensurate in scope with the claims as written.  See MPEP 716.02(d).  For example, the claims encompass the use of a broad scope of starting materials and reagents and experimental conditions while the limited number of provided examples use only a very narrow set of substrates, reagents and conditions.  One of ordinary skill in the art would not reasonably expect to obtain similar comparative results across the broad scope of claimed reaction processes in view of the known sensitivity of chemical reaction processes to a wide variation of such parameters.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 and 15 of U.S. Patent No. 10,428,011. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims set forth a process to prepare ethyleneamines of identical structure as those of the instant process which uses reaction components which fall into the scope of those specified in the instant process and which requires ranges of relative amounts of the reaction components which ranges overlap with the instant claim limitations.  The instantly claimed method is at least obvious over the reference claims in view of the overlapping ranges.  See MPEP 2144.05.  
Reference independent claim 1 recites a reacting step of reacting an ethanolamine-functional compound with an amine-functional compound in the presence of a carbon oxide delivering agent, which is the same general step as instantly required.  The identity of carbon oxide delivering agent defined in reference independent claim 1 is a listing of such agents all of which fall into the scope of the instant generic carbon oxide delivering agent.  The reference ethanolamine-functional compound and amine-functional compound of reference claim 1 are generically defined more broadly than specified by the instant claims.  However, reference dependent claim 7 lists particular species of these reaction components at least some of which fall into the instant scope, for example the ethanolamine-functional compound of AEEA and the amine functional compound EDA (instant q is 2 and instant r is 1) – it would be obvious to select these particular reaction components and use them in the process of reference claim 1.
Reference independent claim 1 requires that “wherein the molar ratio of ethanolamine-functional compound to amine-functional compound is at least 0.7:1 and the molar ratio of carbon oxide delivering agent to amine-functional compound is between 0.8:1 and 20:1”.  These amounts overlap with those specified in instant claim 1:  “the molar ratio of ethanolamine-functional compound to amine-functional compound is from about 0.05:1 to about 0.7:1 and the molar ratio of carbon oxide delivering agent to amine-functional compound is higher than the molar ratio of ethanolamine-functional compound to amine-functional compound”.  For example when the ethanolamine-functional compound of AEEA is reacted with the amine functional compound EDA and the ratio is 0.7:1, then the instant limitation of “the molar ratio of ethanolamine-functional compound to amine-functional compound is from about 0.05:1 to about 0.7:1” is met.  Reference claim 1 requires that when 0.7 mol of AEEA is reacted with 1 mol of EDA (ratio = 0.7:1) then the amount of carbon oxide delivering agent must meet “the molar ratio of carbon oxide delivering agent to amine-functional compound is between 0.8:1 and 20:1” such that from 0.8 to 20 mols must be used.  This entire range meets the instant limitation “the molar ratio of carbon oxide delivering agent to amine-functional compound is higher than the molar ratio of ethanolamine-functional compound to amine-functional compound” since 0.8 mol / 1 mol is greater than 0.7 mol / 1 mol.  The limitations of instant claims 2-4 fall within this range and it would at least be obvious to carry out the process with varying amounts of carbon oxide delivering agent across the specified range in order to find the optimal value(s).  Regarding instant claims 6-7, at least reference claim 4 teaches carbamate units present as part of the ethanolamine-functional compound and reference claims 6 and 15 teach cyclic ethylene urea units present as part of the amine-functional compound – these are the same as the instant adducts; it would be obvious to carry out the reference claim 1 process using such varied starting materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625